                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Dwayne Thompson, individually, and on                 )
behalf of his minor daughter “RMT” and                )       2:16cv1100
Pamela McDeavitt,                                     )       Electronic Filing
                                                      )
                                      Plaintiffs,     )
                                                      )       District Judge Cercone
                       v.                             )       Magistrate Judge Lenihan
                                                      )
Kathryn M. Hens-Greco; Kimberly Berkeley              )       ECF Nos. 77, 136
Clark, Krista Abram; Shane Mock; Jonathan             )
Voelker; Pernille Frankmar; Voelker &                 )
Colton, LLC; Lauren Darbouze; Reserve                 )
Township Police; Brian Tully; Fred Boory Jr;          )
Pittsburgh Municipal Court; Barbara Clements;         )
Allegheny County; Patrick Quinn; Christopher          )
Connors; Geraldine M. Redic; Claire Capristo;         )
Allegheny County Sheriff’s Department;                )
Anthony Fratto; Holly Zemba; Allegheny County         )
Department of Court Records; Allegheny County         )
Office of Children and Youth Services;                )
Bruce Noel; Brynn Alpee; McKeesport Area              )
School District; Fifth Judicial District; and         )
John and Jane Does, 1-10,                             )
                                                      )
                                      Defendants.     )



                                   MEMORANDUM ORDER

       AND NOW, this 20th day of February, 2018, the court having entered opinions and orders

dismissing all claims against all defendants save Krista Abram and Shane Mock and it being

readily apparent from those dispositions and the record that plaintiffs' constitutional rights were

not violated by the defendants' collective conduct underlying the averments of the Third

Amended Complaint, IT IS ORDERED that judgment in form of dismissal of the all remaining

federal claims be, and the same hereby is, entered; and
       IT FURTHER IS ORDERED that the court declines to exercise supplemental jurisdiction

over any remaining state law claims pursuant to 28 U.S.C. § 1367(c). Accordingly, final

judgment pursuant to Rule 58 will be entered in favor of all defendants and against plaintiffs.

       The record lacks any basis to assume or infer that defendants Krista Abram and/or Shane

Mock acted under color of state law or entered into a conspiracy with any of the defendants who

did perform functions under color of state law. Consequently, while Krista Abram and/or Shane

Mock may have gamed the system as plaintiffs have alleged, the record as now developed does

not present a colorable basis to advance a claim that they did so in violation of 42 U.S.C. §§

1983, 1985 or 1986. Consequently, the court cannot proceed further on the federal claims

against these defendants or render any award on such claims.

       Moreover, any remaining claim under state law is a matter that is committed in the first

instance to the family/domestic relations division of the Court of Common Pleas of Allegheny

County. Of course, its handling of the domestic relations matters between plaintiff Dwayne

Thompson and Krista Abram with regard to RMT is equitable and subject to modification.

Consequently, the court will decline to exercise jurisdiction over any remaining state law claims

in order to assure that plaintiff Dwayne Thompson continues to have appropriate recourse

available in the ongoing domestic matters involving RMT.



                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge




                                                 2
cc:   Dwayne Thompson
      1013 Coal Street
      Pittsburgh, PA 15221
      (Via First Class Mail)

      Caroline Liebenguth, Esquire
      Dennis J. Roman, Esquire
      Charlene S. Seibert, Esquire
      Timothy R. Stienstraw, Esquire
      Lauren D. Darbouze, Esquire
      Ashley N. Rodgers, Esquire
      Daniel R. Bentz, Esquire
      Benjamin T.S. Trodden, Esquire
      Lisa G. Michel, Esquire
      Anthony G. Sanchez, Esquire

      (Via CM/ECF Electronic Mail)




                                       3
